DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 1:30 p. m. on March 23, 2011, to consider Plaintiff's appeal. An Authorization to Represent was filed with the court on March 2, 2011, naming Mariella Cathcart (Cathcart) as authorized representative for Plaintiff. On January 19, 2011, the court sent notice of the scheduled case management conference to Plaintiff; a copy of the same notice was sent to Cathcart by the court via facsimile on March 21, 2011. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
On March 24, 3011, the court sent Cathcart a letter which explained the importance of diligently pursuing an appeal. That letter was sent to 3549 Lear Way #101, Medford, OR 97504, the address provided to the court with the Authorization to Represent. That letter was not returned as undeliverable. The letter advised that if Cathcart did not provide a written explanation by April 7, 2011, for her failure to appear, the court would dismiss the appeal. As of this date, Cathcart has not submitted a written response to the court explaining her failure to *Page 2 
appear at the March 23, 2011 case management conference. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of April 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon April 22, 2011. The Court filed and entered this documenton April 22, 2011. *Page 1